Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2022

                                      No. 04-22-00444-CR

                                George Joshua WASHINGTON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR9797
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER

         The reporter’s record was due on August 16, 2022. Ms. Erminia Ulviedo is the court
reporter responsible for preparing, certifying, and filing the reporter’s record in this appeal. On
August 25, 2022, Ms. Ulviedo filed a Notification of Late Record stating her other duties or
activities precluded working on the record and she anticipated the record will be complete by
September 24, 2022. The request for additional time is GRANTED. Ms. Ulviedo is ORDERED
to file the reporter’s record no later than September 26, 2022.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court